70 F.3d 1254
Camille Atoriav.Rockaway Regional Sewerage Authority, Town of Boonton,Township of Boonton, Township of Denville, Town of Dover,Borough of Rockaway, Township of Randolph, Borough ofWharton, Borough of Victory Gardens, a Municipal BodyPolitical Body Political of Township of Wharton, City ofJersey City, Louis Ruisi, Robert W. Busch, Jr., Robert S.Crothers, Albert Dzadore, Norman Hendrickson, ThomasHopkins, John Palovitz, Chester F. Ritzer, Edward Secco, Jr., Herbert
NO. 94-5769
United States Court of Appeals,Third Circuit.
Oct 24, 1995
Appeal From:  D.N.J., No. 93-cv-00732

1
AFFIRMED.